


109 HR 5858 IH: To increase the United States financial and programmatic

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5858
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mrs. Lowey (for
			 herself, Ms. Ros-Lehtinen,
			 Mr. Lantos,
			 Mr. Honda,
			 Mr. McGovern,
			 Mr. Blumenauer,
			 Mr. Fattah,
			 Mr. George Miller of California, and
			 Mr. Schiff) introduced the following
			 bill; which was referred to the Committee
			 on International Relations
		
		A BILL
		To increase the United States financial and programmatic
		  contributions to promote economic opportunities for women in developing
		  countries.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Resources and Opportunities for Women to Thrive Act of
			 2006 or the GROWTH Act of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and statement of policy.
					Sec. 3. Microenterprise development assistance for women in
				developing countries.
					Sec. 4. Support for women’s small- and medium-sized enterprises
				in developing countries.
					Sec. 5. Support for private property rights and land tenure
				security for women in developing countries.
					Sec. 6. Support for women’s access to employment in developing
				countries.
					Sec. 7. Trade benefits for women in developing
				countries.
					Sec. 8. Exchanges between United States entrepreneurs and women
				entrepreneurs in developing countries.
					Sec. 9. Assistance under the Millennium Challenge
				Account.
					Sec. 10. Growth Fund.
					Sec. 11. Data collection.
					Sec. 12. Support for local, indigenous women’s organizations in
				developing countries.
					Sec. 13. Report.
				
			2.Findings and
			 statement of policy
			(a)FindingsCongress finds the following:
				(1)Women around the world are especially
			 vulnerable to poverty. They tend to work longer hours, are compensated less,
			 and have less income stability and fewer economic opportunities than
			 men.
				(2)Women’s share of the labor force is
			 increasing in almost all regions of the world. Women comprise more than 40
			 percent of the labor force in eastern and southeastern Asia, sub-Saharan
			 Africa, and the Caribbean, nearly a third of the labor force in Central
			 America, and nearly two-fifths of the labor force in South America. About 250
			 million young women will enter the labor force worldwide between 2003 and 2015.
				(3)Women are more likely to work in informal
			 employment relationships in poor countries compared to men. In sub-Saharan
			 Africa, 84 percent of female non-agricultural workers are informally employed
			 compared to 63 percent of men. In Latin America, 58 percent of women are
			 informally employed compared to 48 percent of men. Informal employment is
			 characterized by lower wages and greater variability of earnings, less
			 stability, absence of labor organization, and fewer social protections than
			 formal employment.
				(4)Changes in the economy of a poor country
			 affect women and men differently; women are disproportionately affected by
			 long-term recessions, crises, and economic restructuring and they often miss
			 out on many of the benefits of growth.
				(5)International trade can be an important
			 tool of economic development and poverty reduction and its benefits should
			 extend to all members of society, particularly the world’s poor women.
				(6)Promoting fair labor practices for women,
			 and access to information, education, land, credit, physical capital, and
			 social services is a means of boosting productivity and earnings for the
			 economies of developing nations. For example, according to the World Bank, in
			 sub-Saharan Africa, inequality between men and women in employment and
			 education suppressed annual per capita growth during the period 1960–1992 by .8
			 percentage points per year.
				(7)Expanding economic opportunity for women in
			 developing countries can have a positive effect on child nutrition, health, and
			 education, as women often invest their income in their families. Increasing
			 women’s income can also decrease women’s vulnerability to HIV/AIDS,
			 gender-based violence, and trafficking, and make them more resistant to the
			 impact of natural disasters.
				(8)Economic opportunities for women, including
			 microfinance and microenterprise development and the promotion of women’s
			 small- and medium-sized businesses, are a means of generating gainful, safe,
			 and dignified employment for the poor.
				(9)Women play a
			 vital, but often unrecognized, role in averting violence, resolving conflict,
			 and rebuilding economies in post-conflict societies. Women in conflict-affected
			 areas face even greater challenges in accessing employment, training, property
			 rights, credit, and financial and non-financial resources for business
			 development. Ensuring economic opportunity for women in conflict-affected areas
			 plays a significant role in economic rehabilitation and consolidation of
			 peace.
				(10)Given the important role of women in the
			 economies of poor nations, poverty alleviation programs funded by the
			 Government of the United States in poor countries should seek to enhance the
			 level of economic opportunity available to women in those countries.
				(b)Statement of
			 policyIt is, therefore, the
			 policy of the United States to actively promote development interventions that
			 enhance economic opportunities for women, including programs and policies
			 to—
				(1)promote women’s ability to start micro,
			 small, or medium-sized business enterprises, and enable women to grow such
			 enterprises, particularly from micro to small enterprises and from small to
			 medium-sized enterprises, or sustain current business capacity;
				(2)promote the rights of women to own, manage,
			 and inherit property, including land, encourage adoption of laws and policies
			 that support the rights of women to enforce these claims in administrative and
			 judicial tribunals, and address conflicts with customary laws and practices to
			 increase the security of women’s tenure;
				(3)increase women’s access to employment,
			 enable women to access higher quality jobs with better remuneration and working
			 conditions in both informal and formal employment, and improve the quality of
			 jobs in sectors dominated by women by improving the remuneration and working
			 conditions of those jobs; and
				(4)bring the benefits of international trade
			 policy to women in developing countries and ensure that trade policies and
			 agreements adequately reflect the respective needs of poor women and
			 men.
				3.Microenterprise
			 development assistance for women in developing countries
			(a)Authorization;
			 implementation; targeted assistance
				(1)AuthorizationSection
			 252(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a(a)) is
			 amended—
					(A)in paragraph (1), by adding at the end
			 before the semicolon the following: , including specific activities to
			 enhance the empowerment of women, such as leadership training, basic health and
			 HIV/AIDS education, and literacy skills;
					(B)in paragraph (3)—
						(i)by
			 adding at the end before the semicolon the following: , including
			 women; and
						(ii)by
			 striking and at the end;
						(C)in paragraph (4)—
						(i)by
			 adding at the end before the period the following: , including
			 initiatives to eliminate legal and institutional barriers to women’s ownership
			 of assets, access to credit, access to information and communication
			 technologies, and engagement in business activities within or outside of the
			 home; and
						(ii)by
			 striking the period at the end and inserting ; and; and
						(D)by adding at the end the following new
			 paragraph:
						
							(5)microfinance and microenterprise
				development programs that—
								(A)specifically
				target women with respect to outreach and marketing; and
								(B)provide products
				specifically to address women’s assets, needs, and the barriers women encounter
				with respect to participation in enterprise and financial
				services.
								.
					(2)ImplementationSection
			 252(b)(2)(C) of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a(b)(2)(C))
			 is amended—
					(A)in clause
			 (ii)—
						(i)by striking microenterprise
			 development field and inserting microfinance and microenterprise
			 development field; and
						(ii)by
			 striking and at the end;
						(B)in clause
			 (iii)—
						(i)by inserting after
			 competitive the following: , take into consideration the
			 anticipated impact of the proposals on the empowerment of women and men,
			 respectively,; and
						(ii)by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following new clause:
						
							(iv)give preference to proposals from providers
				of assistance that demonstrate the greatest knowledge of clients’ needs and
				capabilities, including proposals that ensure that women are involved in the
				design and implementation of services and
				programs.
							.
					(3)Targeted
			 assistanceSection 252(c) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2211a(c)) is amended in the first
			 sentence by adding at the end before the period the following: ,
			 particularly women.
				(b)Monitoring
			 systemSection 253(b) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2211b(b)) is amended in paragraph (1), by inserting after
			 performance goals for the assistance the following: on a
			 sex-disaggregated basis.
			(c)Microenterprise
			 development creditsSection 256(b)(2) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2212(b)(2)) is amended by adding at the end before the
			 semicolon the following: , with an emphasis on clients who are
			 women.
			(d)Report
				(1)ContentsSection
			 258(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2214(b)) is amended by
			 adding at the end the following new paragraph:
					
						(12)An estimate of the potential global demand
				for microfinance and microenterprise development for women, determined in
				collaboration with practitioners in a cost-effective manner, and a description
				of the Agency’s plan to help meet such
				demand.
						.
				(2)Additional
			 requirementSection 258 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2214) is amended—
					(A)by redesignating
			 subsection (c) as subsection (d); and
					(B)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Additional
				requirementAll information
				in the report required by this section relating to beneficiaries of assistance
				authorized by this title shall be disaggregated by sex to the maximum extent
				practicable.
							.
					4.Support for
			 women’s small- and medium-sized enterprises in developing countries
			(a)In
			 generalThe Secretary of
			 State, acting through the Director of United States Foreign Assistance,
			 shall—
				(1)where appropriate,
			 carry out programs, projects, and activities for enterprise development for
			 women in developing countries that meet the requirements of subsection (b);
			 and
				(2)ensure that such
			 programs, projects, and activities that are carried out pursuant to assistance
			 provided under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.) meet the requirements of subsection (b).
				(b)RequirementsThe
			 requirements referred to in subsection (a) are the following:
				(1)In coordination with developing country
			 governments and interested individuals and organizations, encourage or enhance
			 laws, regulations, enforcement, and other practices that promote access to
			 banking and financial services for women-owned small- and medium-sized
			 enterprises, and eliminate or reduce regulatory barriers that may exist in this
			 regard.
				(2)Promote access to information and
			 communication technologies (ICT) with training in ICT for women-owned small-
			 and medium-sized enterprises.
				(3)Provide training, through local
			 associations of women-owned enterprises or nongovernmental organizations in
			 record keeping, financial and personnel management, international trade,
			 business planning, marketing, policy advocacy, leadership development, and
			 other relevant areas.
				(4)Provide resources to establish and enhance
			 local, national, and international networks and associations of women-owned
			 small- and medium-sized enterprises.
				(5)Provide incentives for nongovernmental
			 organizations and regulated financial intermediaries to develop products,
			 services, and marketing and outreach strategies specifically designed to
			 facilitate and promote women’s participation in small and medium-sized business
			 development programs by addressing women’s assets, needs, and the barriers they
			 face to participation in enterprise and financial services.
				(6)Seek to award contracts to qualified
			 indigenous women-owned small and medium-sized enterprises, including for
			 post-conflict reconstruction and to facilitate employment of indigenous women,
			 including during post-conflict reconstruction in jobs not traditionally
			 undertaken by women.
				5.Support for
			 private property rights and land tenure security for women in developing
			 countries
			(a)In
			 generalThe Secretary of
			 State, acting through the Director of United States Foreign Assistance,
			 shall—
				(1)where appropriate,
			 carry out programs, projects, and activities for the promotion of private
			 property rights and land tenure security for women in developing countries
			 that—
					(A)are implemented by
			 local, indigenous nongovernmental and community-based organizations dedicated
			 to addressing the needs of women, especially women’s organizations; and
					(B)otherwise meet the
			 requirements of subsection (b); and
					(2)ensure that such programs, projects, and
			 activities that are carried out pursuant to assistance provided under part I of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) meet the
			 requirements of subparagraphs (A) and (B) of paragraph (1).
				(b)RequirementsThe
			 requirements referred to in subsection (a) are the following:
				(1)Advocate to amend and harmonize statutory
			 and customary law to give women equal rights to own, use, and inherit
			 property.
				(2)Promote legal literacy among women and men
			 about property rights for women and how to exercise such rights.
				(3)Assist women in making land claims and
			 protecting women’s existing claims.
				(4)Advocate for equitable land titling and
			 registration for women.
				(c)AmendmentSection 103(b)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151a(b)(1)) is amended by inserting after
			 establishment of more equitable and more secure land tenure
			 arrangements the following: , especially for
			 women.
			6.Support for
			 women’s access to employment in developing countriesThe Secretary of State, acting through the
			 Director of United States Foreign Assistance, shall, where appropriate, carry
			 out the following:
			(1)Support activities to increase women’s
			 access to employment and to higher quality employment with better remuneration
			 and working conditions in developing countries, including access to insurance
			 and other social safety nets, in informal and formal employment relative to
			 core labor standards determined by the International Labor Organization. Such
			 activities should include—
				(A)public education efforts to inform poor
			 women and men of their legal rights related to employment;
				(B)education and vocational training tailored
			 to enable poor women to access opportunities in potential growth sectors in
			 their local economies and in jobs within the formal and informal sectors where
			 women are not traditionally highly represented;
				(C)efforts to support self-employed poor women
			 or wage workers to form or join independent unions or other labor associations
			 to increase their income and improve their working conditions; and
				(D)advocacy efforts to protect the rights of
			 women in the workplace, including—
					(i)developing
			 programs with the participation of civil society to eliminate gender-based
			 violence; and
					(ii)providing
			 capacity-building assistance to women’s organizations to effectively research
			 and monitor labor rights conditions.
					(2)Provide assistance to governments and
			 organizations in developing countries seeking to design and implement laws,
			 regulations, and programs to improve working conditions for women and to
			 facilitate their entry into and advancement in the workplace.
			7.Trade benefits
			 for women in developing countriesIn order to ensure that poor women in
			 developing countries are able to benefit from international trade, the
			 President, acting through the Secretary of State (acting through the Director
			 of United States Foreign Assistance) and the heads of other appropriate
			 departments and agencies of the Government of the United States, shall, where
			 appropriate, carry out the following in developing countries:
			(1)Provide training and education to women in
			 civil society, including those organizations representing poor women, and to
			 women-owned enterprises and associations of such enterprises, on how to respond
			 to economic opportunities created by trade preference programs, trade
			 agreements, or other policies creating market access, including training on
			 United States market access requirements and procedures.
			(2)Provide capacity building for women
			 entrepreneurs, including microentrepreneurs, on production strategies, quality
			 standards, formation of cooperatives, market research, and market
			 development.
			(3)Provide capacity building to women,
			 including poor women, to promote diversification of products and value-added
			 processing.
			(4)Provide training to official government
			 negotiators representing developing countries in order to enhance the ability
			 of such negotiators to formulate trade policy and negotiate agreements that
			 take into account the respective needs and priorities of a country’s poor women
			 and men.
			(5)Provide training to local, indigenous
			 women’s groups in developing countries in order to enhance their ability to
			 collect information and data, formulate proposals, and inform and impact
			 official government negotiators representing their country in international
			 trade negotiations of the respective needs and priorities of a country’s poor
			 women and men.
			8.Exchanges between
			 United States entrepreneurs and women entrepreneurs in developing
			 countries
			(a)Department of
			 CommerceThe Secretary of
			 Commerce shall, where appropriate, encourage United States business
			 participants on trade missions to developing countries to—
				(1)meet with
			 representatives of women-owned small- and medium-sized enterprises in such
			 countries; and
				(2)promote internship
			 opportunities for women owners of small- and medium-sized businesses in such
			 countries with United States businesses.
				(b)Department of
			 StateThe Secretary of State
			 shall promote exchange programs that offer representatives of women-owned
			 small- and medium-sized enterprises in developing countries an opportunity to
			 learn skills appropriate to promoting entrepreneurship by working with business
			 counterparts in the United States.
			9.Assistance under
			 the Millennium Challenge AccountThe Chief Executive Officer of the
			 Millennium Challenge Corporation (MCC) shall seek to ensure that contracts and
			 employment opportunities resulting from assistance provided by the MCC to the
			 governments of developing countries be fairly and equitably distributed to
			 qualified women-owned small and medium-sized enterprises and other civil
			 society organizations led by women, including nongovernmental and
			 community-based organizations, including for infrastructure projects, and that
			 such projects facilitate employment of women in jobs not traditionally
			 undertaken by women.
		10.Growth
			 Fund
			(a)Establishment
				(1)In
			 generalThe Secretary of State, acting through the Director of
			 United States Foreign Assistance, shall establish the Global Resources and
			 Opportunities for Women to Thrive (GROWTH) Fund (hereinafter in this section
			 referred to as the Fund) for the purpose of enhancing economic
			 opportunities for very poor, poor, and low-income women in developing countries
			 with a focus on—
					(A)increasing
			 women-owned enterprise development;
					(B)increasing
			 property rights for women;
					(C)increasing women’s
			 access to financial services;
					(D)increasing women
			 in leadership in implementing organizations, such as indigenous nongovernmental
			 organizations, community-based organizations, and regulated financial
			 intermediaries;
					(E)improving women’s
			 employment benefits and conditions; and
					(F)increasing women’s
			 ability to benefit from global trade.
					(2)Role of USAID
			 missionsThe Fund shall be available to USAID missions to apply
			 for additional funding to support specific additional activities that enhance
			 women’s economic opportunities or to integrate gender into existing economic
			 opportunity programs.
				(b)Activities
			 supportedThe Fund shall be
			 available to USAID missions to support—
				(1)activities
			 described in title VI of part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2211 et seq.), as amended by section 3 of this Act;
				(2)activities
			 described in sections 4 through 7 of this Act; and
				(3)technical
			 assistance and capacity-building to local, indigenous civil society,
			 particularly to carry out activities that are covered under paragraphs (1) and
			 (2), for—
					(A)local indigenous
			 women’s organizations to the maximum extent practicable; and
					(B)nongovernmental
			 organizations and regulated financial intermediaries that demonstrate a
			 commitment to gender equity in their leadership either through current practice
			 or through specific programs to increase the representation of women in their
			 governance and management.
					(c)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section $40,000,000 for fiscal year 2007 and such sums as may be necessary for
			 each of the fiscal years 2008 and 2009.
				(2)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1)—
					(A)are authorized to
			 remain available until expended; and
					(B)are in addition to
			 amounts otherwise available for such purposes.
					11.Data
			 collection
			(a)In
			 generalThe Secretary of
			 State, acting through the Director of United States Foreign Assistance,
			 shall—
				(1)provide support
			 for tracking indicators on women’s employment, property rights for women,
			 women’s access to financial services, and women’s enterprise development,
			 including microenterprises, in developing countries; and
				(2)where practicable
			 track all United States foreign assistance funds to local indigenous
			 nongovernmental, community-based organizations, and regulated financial
			 intermediaries in developing countries, including through subcontractors and
			 grantees, disaggregated by the sex of the head of the organization, senior
			 management, and composition of the boards of directors;
				(3)encourage United
			 States statistical agencies in their work with statistical agencies in other
			 countries to provide support to collect data on the share of women in wage and
			 self-employment by type of employment; and
				(4)provide funding to
			 the International Labor Organization (ILO) for technical assistance activities
			 to developing countries and for the ILO to consolidate indicators into
			 cross-country data sets.
				(b)Authorization of
			 appropriationsAmounts made available to carry out section 10 of
			 this Act are authorized to be made available to carry out this section.
			12.Support for
			 local, indigenous women’s organizations in developing countries
			(a)AmendmentsSection 102 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151–1) is amended—
				(1)in subsection (a)
			 by inserting after the ninth sentence the following new sentences:
			 Because men and women generally occupy different economic niches in poor
			 countries, activities must address those differences in ways that enable both
			 women and men to contribute to and benefit from development. Throughout the
			 world, indigenous, local, nongovernmental and community-based organizations and
			 regulated financial intermediaries are essential to addressing many of the
			 development challenges facing countries and to creating stable, functioning
			 democracies. Investing in the capacity of such organizations and in their role
			 in the development process, including that of women’s organizations, shall be
			 an important, cross-cutting objective of United States bilateral development
			 assistance.; and
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by adding at the end the following new sentence: The principles
			 described in this paragraph shall, among other strategies, be accomplished
			 through partnerships with local, indigenous nongovernmental and community-based
			 organizations and regulated financial intermediaries that represent the
			 interests of poor women and poor men.; and
					(B)in paragraph (6),
			 by adding at the end the following new sentence: Investing in the
			 capacity and participation of local, indigenous nongovernmental and
			 community-based organizations dedicated to addressing the needs of women,
			 especially women’s organizations, shall be an important strategy for achieving
			 the principle described in this paragraph.
					(b)AssistanceThe Secretary of State, acting through the
			 Director of United States Foreign Assistance, shall, where appropriate—
				(1)improve the
			 integration of capacity building and technical assistance activities for local,
			 indigenous nongovernmental organizations and community-based organizations in
			 developing countries within project proposals that will include the
			 participation of locally based partners, especially women’s organizations and
			 other organizations leading women’s empowerment initiatives, to promote the
			 long-term sustainability of projects;
				(2)provide
			 information and training to local indigenous organizations focused on women’s
			 empowerment, especially women’s organizations, in countries in which USAID
			 missions are located in order to—
					(A)provide technical
			 assistance regarding availability of United States international assistance
			 procurement procedures; and
					(B)undertake
			 culturally-appropriate outreach measures to contact such organizations;
					(3)encourage
			 cooperating agencies, implementing partners, and subcontractors, to the maximum
			 extent practicable, to provide sub-grants to local indigenous organizations
			 that focus on women’s empowerment, including women’s organizations and other
			 organizations that may not have previously worked with the Government of the
			 United States or one of its partners, in fulfilling project objectives;
				(4)work with local
			 governments where appropriate to conduct outreach campaigns to formally
			 register unofficial local nongovernmental and community-based organizations,
			 especially women’s organizations; and
				(5)support efforts of
			 indigenous organizations focused on women’s empowerment, especially women’s
			 organizations, to network with other indigenous women’s groups to collectively
			 access funding opportunities to implement United States international
			 assistance programs.
				13.Report
			(a)Report
			 requiredNot later than June
			 30, 2008, the Secretary of State, acting through the Director of United States
			 Foreign Assistance, shall submit to Congress a report on the implementation of
			 this Act and the amendments made by this Act.
			(b)UpdateNot later than June 30, 2010, the Secretary
			 of State, acting through the Director of United States Foreign Assistance,
			 shall submit to Congress an update of the report required by subsection
			 (a).
			(c)Availability to
			 publicThe report required by
			 subsection (a) and the update required by subsection (b) shall be made
			 available to the public on the Internet websites of the Department of State and
			 the United States Agency for International Development.
			
